Citation Nr: 0012999	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1997 RO decision which denied service 
connection for a left knee disorder.  

The Board notes that in March 1997 the veteran perfected an 
appeal as to the issue of an increased rating for a skin 
disorder but later withdrew the appeal in March 1998.  
Therefore, the only issue before the Board is service 
connection for a left knee disorder.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a left knee 
disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a left knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1958 
to March 1962.  His service medical records show that on a 
March 1958 medical examination performed for enlistment 
purposes his lower extremities were clinically normal.  
Clinical records show that the veteran was seen on numerous 
occasions throughout service for a variety of ailments.  In 
February 1960, he was seen in the emergency room with a 
complaint of a chin laceration and painful knees.  He 
reported he had been in an automobile accident.  The 
impression was chin laceration and knee bruise.  Later that 
same morning, the veteran was seen again with a complaint of 
pain in the left knee, among other complaints.  There was 
moderate swelling of the left knee.  X-rays of the left knee 
revealed a fracture of the tibial tubercle.  The veteran was 
then sent for an orthopedic consultation.  An examiner in the 
orthopedic clinic stated that the X-rays demonstrated an old 
ununited ossicle of the left tibial tubercle, which was not a 
recent fracture.  No clinical instability of the knee was 
noted.  The impression was contusion of the left knee.  The 
veteran was advised to treat his knee with ice packs and not 
to kneel or participate in contact sports until he was 
asymptomatic.  Several days later the veteran returned for a 
follow-up visit, at which time there was still some swelling 
and tenderness of the tibial tubercle.  Thereafter, the 
veteran did not seek medical treatment in regard to his left 
knee.  On a February 1962 medical examination performed for 
separation purposes, the veteran's lower extremities were 
clinically normal.  

In November 1976, the veteran submitted a claim for service 
connection for a skin disorder.  He did not refer to a left 
knee disorder.  

On a January 1977 VA examination, the veteran complained of 
various ailments.  He did not refer to a left knee disorder.  
He underwent a complete examination, and his musculoskeletal 
system was evaluated as normal.  

On a September 1994 VA dermatologic examination, performed in 
connection with a skin disorder claim, the veteran noted his 
legs, knees, and hands in a complaint.  

VA outpatient records in October 1996 show the veteran 
complained of bilateral knee pain.  X-rays of the knees in 
November 1996 revealed far advanced degenerative arthritis 
with significant narrowing of the joint spaces in the medial 
compartments and patella femoral compartments.  Outpatient 
records in January 1997 show the veteran complained of 
bilateral knee pain which limited his mobility and 
activities.  It was stated that X-rays of the knees revealed 
mild to moderate degenerative joint disease (DJD) of the 
knees.  The assessment was bilateral knee DJD, previously 
untreated.  

In January 1997, the veteran submitted a claim for service 
connection for a knee disorder.  He reported he was unable to 
work due to severe pain in both legs and knees.  

VA outpatient records in February 1997 show the veteran was 
being followed for severe DJD of the knees.  X-rays of the 
knees (weight-bearing views) revealed bilateral 
osteoarthritis, left greater than right.  

In a March 1997 statement, the veteran claimed he was unable 
to walk due to severe arthritis in both knees.  

On a March 1997 VA physician's certification, Kenneth Frank, 
M.D., stated that the veteran had extreme DJD of both knees, 
for which initial treatment was given in August 1996, and 
that he needed knee replacement surgery.  

In March 1997, the Social Security Administration determined 
the veteran was entitled to disability benefits, beginning in 
August 1996, on the basis of a primary diagnosis of obesity 
and secondary diagnoses of osteoarthrosis and allied 
disorders.  

On a March 1997 VA examination, the veteran reported that he 
injured his right ankle and right knee in service and that as 
a result of favoring them he developed pain in his left knee.  
He did not give a history of left knee trauma while in the 
service.  X-rays of the knees revealed advanced degenerative 
disease.  The diagnoses were chronic, recurrent right and 
left knee strain; bilateral DJD of the knees; and chronic, 
recurrent right ankle strain.  

An April 1997 VA outpatient record indicates the veteran 
might be a candidate for a total knee replacement if he were 
to lose a large amount of weight.  The assessment indicated 
that he had severe DJD of the knees and that surgical 
correction ideally should be deferred until he lost weight.   

In a May 1997 decision, the RO denied service connection for 
a left knee disorder (also a right knee disorder).  In July 
1997, the veteran's representative requested reconsideration 
of the issue of service connection for a left knee disorder.  
In an August 1997 determination, the RO stated that 
reconsideration was not warranted.

VA outpatient records in July 1997, October 1997, and 
February 1998 indicate the veteran was being followed for 
severe DJD of both knees and that his condition made walking 
very difficult.  

In a March 1998 statement, the veteran expressed his 
disagreement with the RO decisions regarding his left knee.  
He claimed that the auto accident in service aggravated an 
old left knee injury.  He stated he sustained additional 
trauma to his left knee in service when he slipped on a 
ladder.  To support this claim, he submitted a March 1998 
statement of a fellow serviceman, who claimed that he 
witnessed the veteran descending a ladder and slipping on wet 
stairs, which caused him to twist his ankle and fall to his 
knees on the deck below.  

A September 1998 VA outpatient record indicates further 
follow-up for various ailments to include severe DJD of the 
knees.  

In his November 1998 substantive appeal, the veteran stated 
he began receiving Social Security disability benefits in 
February 1996 on account of his knees.  He asserted he worked 
until it became too difficult for him to climb steps or walk 
any distance.  He claimed that his knee injury in service 
contributed to the weakening of his knees over the years.  He 
stated he did not seek medical assistance at the time because 
he was "young and very stupid."  He stated he worked until 
he could no longer withstand the pain in his knees (and 
ankles).  

VA outpatient records in January 1999 and October 1999 
indicate further follow-up for various ailments including 
severe DJD of the knees.  

At a November 1999 RO hearing before a hearing officer, the 
veteran testified that he did not have any medical conditions 
upon enlistment in the service; that during service he 
sustained injuries in a motor vehicle accident and aboard 
ship when he slipped and fell on deck; that the 1960 auto 
accident involved his right side which resulted in him 
favoring his left side with consequent pain and discomfort in 
the left knee; that sometime thereafter while aboard his ship 
he slipped on wet steps and fell down on both his knees, 
causing pain and swelling; that he only sought pain pills 
from one of the corpsmen and did not seek treatment otherwise 
for this injury; and that he believed his knee degenerative 
disease resulted from this trauma.  

A friend of the veteran who served with him on the same ship 
in service (i.e., someone other than the individual who 
submitted the March 1998 statement), testified that he 
witnessed the veteran's fall onto the deck and the resultant 
swelling of the knees; that the veteran did not seek 
treatment from sick bay; that the fall occurred sometime 
prior to October 1961; and that he had no knowledge of any 
other occurrences which would cause the veteran's knee 
condition.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, to include arthritis, which are manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran attributes his left knee disorder, 
currently diagnosed as severe degenerative arthritis, to an 
injury in service.  There are references to two different 
injuries in service:  (1) the result of an automobile 
accident and (2) the result of slipping and falling on the 
deck of his ship sometime following the automobile accident.  
The veteran also claims that the automobile accident in 
service aggravated an old left knee condition.  

The service medical records refer to the veteran's left knee 
on one occasion -- after he was involved in an automobile 
accident in February 1960.  He experienced pain and swelling 
of the left knee and was diagnosed with left knee contusion.  
X-rays at that time revealed an old ununited ossicle of the 
tibial tubercle, which was not a recent fracture.  After 
February 1960, there is no evidence of a left knee condition, 
and the separation medical examination in February 1962 did 
not show any abnormality of the left knee.  Post-service 
medical records do not show any treatment or diagnosis of a 
left knee disorder for many years.  It was not until 1996 the 
veteran sought VA treatment for left knee pain that a 
degenerative condition was discovered through X-rays.  VA 
records show that surgical replacement of the knee on the 
basis of the severity of arthritis (the DJD was far advanced) 
is recommended, but that surgery would be deferred until the 
veteran loses a large amount of weight.  He is currently 
receiving Social Security benefits, primarily on the basis of 
obesity and secondarily for osteoarthritis and allied 
disorders.  

In reviewing the entire record, there is no medical evidence 
relating the veteran's current diagnosis of degenerative 
arthritis of the left knee to his injuries in service.  
Additionally, there is no medical evidence showing that the 
veteran's left knee arthritis was initially manifest in the 
first year following his discharge from service.  The 
February 1960 X-rays showed an old ununited ossicle of the 
left tibial tubercle, indicating that the veteran may have 
had a left knee condition pre-existing service.  Even if that 
was the case, there is no medical evidence of a left knee 
disorder (showing that the knee condition actually increased 
in severity) after February 1960 until more than 30 years 
later to support the claim that the in-service accident 
aggravated his knee.  

What is lacking in establishing a well-grounded claim for 
service connection for a left knee disorder is competent 
medical evidence linking the veteran's degenerative arthritis 
of the left knee, first shown many years after service, with 
his period of active duty.  Caluza, supra.  Alternately, and 
assuming that the veteran had a left knee disorder pre-
existing service, there is no medical evidence that the 
veteran's left knee disorder was aggravated during service.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for a left knee 
disorder, and thus the claim must be denied. 





ORDER

Service connection for a left knee disorder is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

